Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising an elongated sleeve extending from the handle about an axis and having a distal end and a distal slotted articulation portion; and a tensioning sleeve extending from the handle and having a distal end and an interior channel extending therethrough, the tensioning sleeve having a proximal portion configured to receive a force from the drive unit to cause movement of the proximal portion relative to the handle, the tensioning sleeve located adjacent to the elongated sleeve, where the distal end of the elongated sleeve and the distal end of the tensioning sleeve are coupled at a coupling portion to prevent relative movement of the tensioning sleeve and elongated sleeve at the coupling portion but to allow relative movement of a remaining portion of the tensioning sleeve and elongated sleeve in response to movement of the proximal portion to articulate the distal slotted articulation portion to permit articulation of the elongated sleeve and tensioning sleeve at the coupling portion.
Weitzner teaches an articulating mechanism for use in a medical device, comprising: a handle (36), an elongated sleeve (50a,b) extending from the handle (FIG. 1 for example); and a tensioning sleeve (46/48/58) extending from the handle (FIG. 1 for example) and having a distal end and an interior channel extending therethrough, the tensioning sleeve is configured to move relative to the handle (para [0153] for example), the tensioning sleeve located adjacent to the elongated sleeve (FIG. 3A,B), where the distal end of elongated sleeve and the distal end of the tensioning sleeve are coupled at a coupling portion (80) which allows relative movement of a remaining portion of the tensioning sleeve and elongated sleeve (para [0166]) to articulate the distal portion to permit articulation of the elongated sleeve and tensioning sleeve at the coupling portion (para [0154]).
However, Weitzner et al. does not teach the elongated sleeves are slotted.  Weitzner et al. further does not teach the tensioning sleeve configured to receive a force from the drive unit to cause movement of the proximal portion relative to the handle. Finally, Weitzner et al. does not explicitly teach the coupling portion prevents relative movement of the tensioning sleeve and elongated sleeve at the coupling portion.  Therefore Weitzner et al. does not meet all of the limitations of the currently pending claim.  Claim 15 recites analogous language and is allowable under the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795